Title: To George Washington from Brigadier General John Lacey, Jr., 11 February 1778
From: Lacey, John Jr.
To: Washington, George



Dear General,
Camp Warwick Bucks [Pa.] Febry 11th 1778.

I must again trouble you with an account of my Inability, on account of my Numbers which is Redused to between Sixty and a hundred, I have informed the Presidend of the State of my Situation, but have not Yet Recd any Relief, or answer.

I have in Conjunction with Major Jamosons party of Horse—Rendered the gratest part of the Mills Near the City intirely useless.
one John Dennis of Bucks County was taken up on his way from Philadelphia and is Now Confined in my Camp, it appears from information that he has been traiding, but no proof can be maid but I believe Sufficient proof Can be had, that he has Concealed a British prisoner, who maid his Escape from Some of our Guards, & afterwards Conducted him to Philadelphia, I would be glad to know what to do with him. I remain your Excellencys most obedient Humble Servt

John Lacey jur

